Citation Nr: 1633580	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-00 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a bilateral foot condition, to include plantar warts and calluses, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a lung condition, to include pulmonary fibrosis and interstitial lung disease. 

3.  Entitlement to service connection for a right hip disability, to include as secondary to disabilities of the bilateral feet.  

4.  Entitlement to service connection for a left hip disability, status post-hip replacement, to include as secondary to disabilities of the bilateral feet. 

5.  Entitlement to service connection for a disability characterized as groin pain, to include as secondary to bilateral hip conditions. 

6.  Entitlement to a total disability rating based on unemployability due to service connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to April 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The July 2010 rating decision denied the Veteran's claims of entitlement to service connection for a lung condition, a right hip disability, a left hip disability, and groin pain.  It also denied a rating in excess of 10 percent for plantar warts and entitlement to a TDIU due to service-connected disabilities.  The Board recognizes that the Veteran's bilateral foot disability has been characterized as plantar warts throughout the appeal; however, the evidence of record shows that the Veteran's bilateral foot disability has included diagnoses and treatment of calluses, and both diagnoses are repeatedly discussed within the service treatment records.  Further, the Veteran has identified that his foot condition was given for a skin condition when his foot disability was "several conditions rolled into one."  See December 2012 VA Form 9.  As such, the Board has recharacterized the bilateral foot disabilities to include plantar warts and calluses.  

By a May 2015 rating decision, the RO increased the rating for PTSD with depressive disorder to 70 percent, effective June 18, 2014; it also denied entitlement to service connection for headaches, hypertension, a right shoulder condition and a left shoulder condition.  Finally, a July 2015 rating decision granted entitlement to service connection for a painful scar and assigned a 10 percent evaluation, effective April 30, 2015; it also denied entitlement to an increased rating for scar status post-appendectomy and entitlement to service connection for tinnitus.  The Veteran submitted timely notices of disagreement with these determinations.  The Veteran submitted timely notices of disagreement with these decisions, including with the effective date of the grant of service connection for the painful scar.  The RO has recognized these appeals and is currently processing them.  The Board expects that the RO will issue a statement of the case, and is refraining from remanding these issues for that action.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran requested a hearing in the December 2012 VA Form 9 Substantive Appeal.  However, by an April 2015 statement, he withdrew the hearing request.  Accordingly, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Foot Disability

The Veteran was most recently provided with a VA examination to evaluate his bilateral foot disability in March 2010.  He has subsequently reported that he was advised to have surgery on his feet because there was no cartilage between the joints, that he had arthritis, and was unable to stand on his feet.  See December 2012 VA Form 9.  This indicates a worse disability than was identified on the 2010 examination.  A new examination is warranted when there is evidence, including a claimant's reports, of an increase in disability since the last examination. VAOPGCPREC 11-95 (1995); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination).

Bilateral Hip Disabilities 

The Veteran submitted a statement in December 2009 reporting that "every medical professional" that has treated him had said that his hip problems were related to his service connected foot disability.  During a May 2014 orthopedic consult, the clinician noted that the Veteran did "have a possibility of the injury occurring in the service with aggravation to the point that required a hip replacement."  This evidence has triggered VA's duty to assist to afford him a VA examination and medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Lung condition

The Veteran is seeking service connection for a lung condition, to include interstitial lung disease and pulmonary fibrosis, on the basis that he developed it due to his period of service, to include his exposure to biological agents and toxic substances in Japan.  The Veteran's service treatment records indicate that he was treated for coughing and congestion in his lungs in March 1974; for chest pain and unproductive cough in December 1974; and for pain in his chest and a productive cough in February 1976.  He was provided a VA examination concerning this claim in March 2010.  At that time, the examiner stated that it was less than likely that the diagnosis was a continuation of the nonproductive cough that was found in the file.  By way of rationale, the examiner stated that there was a lack of continuity in his symptoms, which were limited to a cough in 1978, and now his present diagnosis was thirty years later.  The examiner stated that he could not identify the name of the toxic substance the Veteran stated he was exposed to in Japan.  

The Veteran has stated during VA treatment that he believed his current condition was related to his gas chamber testing that occurred multiple times during a period of weeks while stationed in Japan.  He reported that he noticed dyspnea while was on active duty and after he was discharged, but that he thought it was nothing serious.  The Veteran further stated that in the 1980s he sought treatment for his dyspnea from a pulmonologist in New Jersey.  He stated that he was given an inhaler.  He has also reported that he sought treatment from Matthews Presbyterian hospital, where he was treated by Dr. C.D. and Dr. C.E.  See February 2011 VA treatment record.  

Given the Veteran's diagnosis of interstitial lung disease and history of pulmonary treatment, as well as his reports concerning in-service exposures and continuity of symptoms, clarification is required.  

Groin Pain and TDIU

The issues of entitlement to service connection for groin pain and entitlement to a TDIU are inextricably intertwined with the claims discussed above.  Specifically, the outcome of the adjudication of entitlement to service connection for the left and right hip disabilities would impact whether the Veteran's groin pain, which he has claimed secondary to his hip disabilities, warrants service connection.  Further, any grant of service connection or of an increased rating could impact the Veteran's claim of entitlement to a TDIU.  The Board recognizes that the Veteran currently meets the schedular requirements for TDIU; however, the disposition of TDIU could be impacted by the outcome of the other issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to service connection for groin pain and entitlement to a TDIU.

All Claims

VA treatment records are constructively of record, and on remand, all outstanding VA treatment records and relevant private records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  To this end, the Veteran has reported being treated by Dr. C.D. and Dr. C.E. and at Matthews Presbyterian Hospital (February 2011 VA treatment record).  He has also reported treatment from Dr. P. (March 2010 VA examination).  The RO should request the Veteran to provide a VA Form 21-4142 for this and any other private treatment he has received for the conditions he is claiming.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records.  

2.  Ask the Veteran to authorize VA to obtain any non-VA treatment records pertaining to the disabilities on appeal; including records from the facility where he sought treatment in New Jersey in the 1980s and Matthews Presbyterian Hospital including any records from Dr. C.D., Dr. C.E. and Dr. P.  

3.  If any requested records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain the records, and further actions that will be taken with regard to claims on appeal.

4.  Refer the Veteran's claims file and a copy of this Remand to a VA examiner for an examination to evaluate the current severity of the service-connected bilateral foot disability.  The examiner should review the claims folders.

5.  Refer the Veteran's claims file and a copy of this Remand to a VA examiner for an examination regarding entitlement to service connection for a left and right hip disability.  The claims file must be provided to and be reviewed by the examiner.

The examiner should respond to the following: 

(a)  Is it at least as likely as not (50 percent probability or more) that any current left or right hip disability is the result of an injury during active service.

A current disability is one shown at any time since 2010, even if it is not shown on the current examination.

The examiner should opine whether the Veteran's reports of in-service injury and symptoms since the injury would be sufficient to establish a link between a current hip disability and an in-service injury.  The examiner should state whether there is any medical reason to reject these reports.  The absence of supporting clinical records is not a basis for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

(b)  If current hip disabilities cannot be directly linked to an in-service injury; were such hip disabilities caused by the service-connected bilateral foot disabilities?  

(b)  If the Veteran's current  left or right hip disability is not caused by the service-connected bilateral foot disabilities, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the left or right hip disability is aggravated by the service-connected bilateral foot disabilities. 

The examiner is advised that aggravation means the severity of the service-connected disability caused an increase in the underlying severity of an existing nonservice-connected disability beyond the natural progression of the disease or injury. 

VA will not concede aggravation unless there is medical evidence created prior to the aggravation or at any time between the time of the aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

If an opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the necessary opinion is due to the limits of the examiner's medial knowledge, the limits of medical knowledge in general or there is additional information that, if obtained, would enable the examiner to provide the opinion.

6.  Refer the Veteran's claims file and a copy of this Remand to a VA examiner for an examination and opinion regarding whether the Veteran's claimed lung disorder, to include pulmonary fibrosis and interstitial lung disease is related to a disease or injury in service or to service connected disability. 

The examiner should provide an opinion, with consideration of the Veteran's statements as to whether the Veteran has any current lung or pulmonary disability, to include pulmonary fibrosis and interstitial lung disease.

A current disability is one shown at any time since 2010, even if not shown on the current examination.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that each lung or pulmonary disorder was caused or aggravated by disease or injury in military service (including exposures during gas chamber training).

Reasons should be provided for all opinions rendered. In rendering an opinion, the examiner should consider the notations in the Veteran's service treatment records concerning his complaints of cough and congestion as well as his reports of continued symptoms from service to present.

The examiner is also advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If an opinion cannot be provided without resorting to speculation, the examiner should explain whether the inability to provide the necessary opinion is due to the limits of the examiner's medial knowledge, the limits of medical knowledge in general or there is additional information that, if obtained, would enable the examiner to provide the opinion.

7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



